Exhibit 10.4

DELTA CHARGER HOLDCO B.V.

AND

MONDELEZ COFFEE HOLDCO B.V.

AND

JACOBS DOUWE EGBERTS B.V.

 

 

AMENDMENT AGREEMENT TO

SHAREHOLDERS’ AGREEMENT

RELATING TO JACOBS DOUWE EGBERTS B.V.

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

1.

  

Interpretation

     1   

2.

  

Amendments to the Shareholders’ Agreement

     1   

3.

  

General

     5   

 

- 1 -

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

THIS AMENDMENT AGREEMENT is made on 28 July 2015

AMONG:

 

(1) DELTA CHARGER HOLDCO B.V., a private company with limited liability
incorporated under the laws of the Netherlands, with its registered office at
Oosterdoksstraat 80, 1011 DK Amsterdam, the Netherlands and with registered
number 60550651 (“Oak”);

 

(2) MONDELEZ COFFEE HOLDCO B.V., a private limited liability company under Dutch
law (besloten vennootschap met beperkte aansparakelijkheid), having its official
seat in Oosterhout, the Netherlands, and its office address at Wilhelminakanaal
Zuid 110, 4903 RA Oosterhout, the Netherlands, registered in the Dutch
Commercial Register under number 62773178 (“MDLZ”); and

 

(3) JACOBS DOUWE EGBERTS B.V. (formerly Charger Top HoldCo B.V.), a private
company with limited liability incorporated under the laws of the Netherlands,
with its registered office at Oosterdoksstraat 80, 1011 DK Amsterdam, the
Netherlands and with registered number 60612568 (the “Company”).

INTRODUCTION:

 

(A) On 7 May 2014, Oak, Mondelez International Holdings LLC (“MDLZ
International”) and the Company entered into the shareholders agreement (the
“Shareholders’ Agreement”).

 

(B) On 30 June 2015, the parties agreed to novate all MDLZ International’s
rights and obligations under the Shareholders’ Agreement to MDLZ.

 

(C) On 2 July 2015, the parties agreed to amendments to the Shareholders’
Agreement.

 

(D) The parties now wish to set out those detailed amendments in this Agreement.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Unless otherwise set out in this Agreement (or if the context otherwise
requires), the interpretation provisions set out in schedule 14 of the
Shareholders’ Agreement shall apply to this Agreement mutatis mutandis.

 

1.2 A reference to a clause, part, paragraph or schedule, unless the context
otherwise requires, is a reference to a clause, part or paragraph of, or
schedule to, the Shareholders’ Agreement

 

2. AMENDMENTS TO THE SHAREHOLDERS’ AGREEMENT

 

2.1 The parties confirm that, on 30 June 2015, MDLZ replaced MDLZ International
as a party to the Shareholders’ Agreement.

 

2.2 The parties confirm that the Shareholders’ Agreement was amended on 2 July
2015, with immediate effect, as follows:

 

- 1 -

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  2.2.1 In clause 2.1.1:

 

  (a) the words “chocolate beverages” were capitalized and revised as “Chocolate
Beverages” in paragraph (b)(iii);

 

  (b) the word “and” was deleted from the end of clause 2.1.1(b); and

 

  (c) the following paragraph was inserted after clause 2.1.1, paragraph (b):

 

  (c) the marketing and sales of (x) Chocolate Beverages, chocolate ingredients
for Coffee Beverages and ingredients for a limited portfolio of non coffee
beverages (milk powders or milk concentrates, and juice powders or juice
concentrates whether or not sold simultaneously with coffee) offered in
conjunction with Coffee Beverages as an ancillary offering to the main coffee
portfolio, in each case only intended for use in out of home coffee machines and
(y) other non coffee products which complement the coffee out of home coffee
portfolio (sugar, milk and chocolate powder in single portioned
sticks/containers, single wrapped cookies, single wrapped chocolate and stir
sticks) as an ancillary offering to Coffee Beverages dispensed through coffee
machines (which include machines that dispense other beverages as long as coffee
is in the main offering) in the out of home distribution channel only. For the
avoidance of doubt, it is not intended that chocolate, Chocolate Beverages or
such other non coffee products will form part of the Business other than in the
limited circumstances set out in paragraph (b)(iii) and this paragraph (c); and

 

  2.2.2 In clause 3.2:

 

  (a) the words “Subject to clause 3.2.7, the” were inserted at the beginning of
clause 3.2.4; and

 

  (b) The following new clause was inserted after clause 3.2.6:

 

  3.2.7 With effect from Closing, until the earlier of (i) Anna-Lena Kamenetzky
ceasing to be a Director and (ii) the appointment of a new CFO (the “Term”),
Anna-Lena Kamenetzky shall serve as a non executive Director (but not, for the
avoidance of doubt an A Director or a Management Director) in place of the CFO
named in Schedule 5. At the end of the Term, the B Shareholder shall be entitled
to require that the CFO named in Schedule 5 or the new CFO (as the case may be)
be appointed to act as a Management Director.

 

  2.2.3 In clause 3.7:

 

  (a)

the words “repayment of reasonable expenses incurred in relation to the
performance of their duties as Directors and, if so determined by

 

- 2 -

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  the Board, to” were inserted after the words “The Directors shall be entitled
to receive”;

 

  (b) the words “and to repayment of reasonable expenses but otherwise shall
not” were deleted; and

 

  (c) the words “For the avoidance of doubt, the Board can only decide to pay
director’s fees to all Directors or to no Directors. Directors shall not
otherwise” were inserted at the beginning of the final sentence of the clause.

 

  2.2.4 In clause 14.3.5, the words “and its” were replaced with the words “and
Caribou Coffee Company, Inc. and their respective”.

 

  2.2.5 In clause 14.3.7, the word “and” was deleted from the end of the clause.

 

  2.2.6 The following new clause 14.3.8 was inserted after clause 14.3.7:

 

  14.3.8 in the case of MDLZ and its Affiliates, for a period of [* * *] months
from Closing, conducting the Royal Tea Blend business in Costa Rica and
Nicaragua; and

 

  2.2.7 In clause 28.2.1, the words “other than by or on behalf of a Shareholder
holding only Management Equity” were inserted at the end of the clause.

 

  2.2.8 In clause 30.3, the notice details for The Company were replaced with
the following:

 

Name of party    Address    Fax No.    Email    Marked for the
attention of The Company   

Oosterdokstraat 80, 1011 DK Amsterdam,

The Netherlands

   N/A    [* * *]    [* * *]

 

with a copy to:

 

Oak and MDLZ

           

 

  2.2.9 In schedule 3, the Board Composition at Closing was updated as follows:

 

  (a) David Breaton, Gerhard Pleuhs and Hubert Weber were added as B Directors;

 

  (b) Anna-Lena Kamenetzky was added as a Director; and

 

  (c) Michel Cup was removed as a Management Director.

 

  2.2.10 In schedule 4, the initial composition of the Audit Committee was
revised to replace Alexandre Van Damme with Alejandro Santo Domingo.

 

  2.2.11 In schedule 5:

 

- 3 -

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  (a) Fabien Simon replaced Michel Cup as CFO;

 

  (b) Jan van Bon’s title was changed to “Head Europe Region”;

 

  (c) the position of “Head Europe Region II” was deleted;

 

  (d) the title of the position of “Head of AsiaPac Region” was changed to “Head
of LAPAC” and the person to fill that position is “TBC”;

 

  (e) Luc Volatier was inserted as the Head of Supply Chain and Operations;

 

  (f) the position of PMI/Strategy was deleted;

 

  (g) Bernd Dreymueller was inserted as the Chief Counsel/Corporate Secretary;
and

 

  (h) all of the asterisks were deleted and the both notes at the end of the
schedule (to which the asterisks corresponded) were deleted.

 

  2.2.12 In clause 1.1 of schedule 11:

 

  (a) the words “The initial Strategic Plan will be” were replaced with the
words “A preliminary, high level only, recommendation in the form attached has
been” at the beginning of the clause; and

 

  (b) the words “After Closing” were replaced with the words “The first full
Strategic Plan will be presented to the Board for approval prior to 31 December
2015. Thereafter”.

 

  2.2.13 In clause 2.1 of schedule 11:

 

  (a) the words “The initial Annual Contract will be” were replaced with the
words “A preliminary, high level only, recommendation has been” in the first
sentence;

 

  (b) the words “in the form attached” were inserted at the end of the first
sentence;

 

  (c) the sentence “The first full Annual Contract with respect to 2016 will be
presented to the Board for approval prior to 31 December 2015.” was added after
the first sentence;

 

  (d) the words “After Closing” were replaced with the word “Thereafter” in the
final sentence.

 

  2.2.14 In schedule 14:

 

  (a) the following new definition was added:

“Chocolate Beverages” means beverages which contain chocolate and/or cocoa as
the main and/or predominant ingredient and/or flavour;

 

- 4 -

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  (b) the whole of the definition of “Director” was deleted and replaced with:

“Director” means a director of the Company appointed in accordance with clause
3.2;

 

  (c) in the definition of “Shareholder Group Entity” the words “unless
otherwise provided in the Deed of Adherence entered into by such Shareholder”
were inserted at the end of the definition; and

 

  (d) the following new definition was added:

“Term” has the meaning set out in clause 3.2.7;

 

3. GENERAL

Clauses 31, 32, 33 and 34 of the Shareholders’ Agreement shall apply to this
agreement mutatis mutandis.

 

EXECUTED by the parties   Signed by L. Burgers   ) for and on behalf of  
)    /s/ L. Burgers DELTA CHARGER HOLDCO B.V.   ) Signed by A.J.H. Andries/P. J.
Merkus   ) for and on behalf of   )    /s/ A.J.H. Andries            /s/ P. J.
Merkus MONDELEZ COFFEE HOLDCO B.V.   ) Signed by P. Laubies   ) for and on
behalf of   )    /s/ P. Laubies JACOBS DOUWE EGBERTS B.V.   )

 

- 5 -

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.